In an action to recover damages for alleged fraudulent representations, judgment in favor of the defendants, entered upon the dismissal of the complaint as to defendant Kalmanoff at the close of the plaintiff’s evidence, and upon the direction of a verdict for defendant Landes at the close of all the evidence in the case, reversed upon the law and a new trial granted, with costs to the appellant to abide the event. In our opinion, the evidence given upon the trial of this ease presented a question of fact which should have been submitted to the jury. Lazansky, P. J., Young, Carswell, Davis and Taylor, JJ., concur.